Citation Nr: 0914737
Decision Date: 04/20/09	Archive Date: 06/02/09

DOCKET NO. 06-10 404                       DATE APR 20 2009 

On appeal from the Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES 

1. Entitlement to service connection for diabetes mellitus, type II. 

2. Entitlement to an increased rating greater than 10 percent for residuals of a nail perforation of the right foot. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

S. M. Marcus, Associate Counsel 

INTRODUCTION 

The appellant is a veteran who served on active duty from August 20, 1978 to December 8, 1978. He also served in the Army National Guard (ANG) from August 4, 1979 to August 18, 1979; May 17, 1980 to August 31, 1980; May 30, 1981 to June 21, 1981; and May 29, 1982 to June 12, 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2004 and April 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The Veteran had a hearing before the Board in December 2007 and the transcript is of record. 

The case was brought before the Board in February 2008 and again in September 2008, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination for his service connected foot disorder. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal. 

There has been some confusion within the record of whether the claim properly stems from the initial rating. The Veteran was initially granted service-connection for residuals of a right foot injury and assigned an initial rating of 10 percent in a March 2003 rating decision. In October 2003, the Veteran submitted a statement requesting consideration for an increase due to worsening symptoms. Although the statement was within the appellate time frame, it is clear the Veteran was not contesting the initial rating assigned in the March 2003 rating decision, but rather was initiating a new increased rating claim. The claim was denied in a January 2004 rating decision and the Veteran ultimately perfected his appeal from that decision. As such, the Board concludes that the Veteran's claim does stem from the 

- 2 - 

initial rating. The distinction in this case is irrelevant, however. As will be explained below, regardless if this claim stems from a new increased rating claim or from the initial rating, the VA has properly satisfied all due process concerns. 

FINDINGS OF FACT 

1. The Veteran's type II diabetes mellitus did not have its onset in service or within a year of service and there is no causal link between his current condition and any remote incident of service. 

2. The Veteran's right foot disability is manifested by a healed nail perforation injury of the right foot with residual mild tenderness, mild hallux valgus deformity and mild degenerative changes. 

CONCLUSIONS OF LAW 

1. The Veteran's type II diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, and 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2008). 

2. The criteria for a rating greater than 10 percent for residuals of a nail perforation of the right foot have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by 

- 3 - 

the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The notice requirements were met in this case by letters sent to the Veteran in October 2003, June 2004 and October 2008. Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The letters also advised the Veteran how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Additionally, for increased rating claims, as is the case here, duty-to-notify compliance requires the VA to satisfy the following four-part test: 

(1) that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability 

- 4- 

and the effect that worsening has on the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life; 

(4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability. 

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). The elements of the Vazquez-Flores test have been met by a letter sent to the Veteran in October 2008. 

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision. However, the Federal Circuit Court and Veterans Claims Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the 

- 5 - 

claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC). As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication. See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Here, after the October 2008 notice was provided to the Veteran, the claim was readjudicated in a December 2008 SSOC. 

It therefore follows that a prejudicial error analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here. Furthermore, to the extent it could be argued that there was a timing error, overall, the Veteran was afforded a meaningful opportunity to participate in the adjudication of his claims. Overton v. Nicholson, 20 Vet. App. 427, 435 (2006). 

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service medical records and VA medical records are in the file. Private medical records identified by the Veteran have been obtained, to the extent possible. In this regard, the issue of entitlement to service connection for diabetes mellitus was twice remanded to assist the Veteran in obtaining records pertaining to treatment for diabetes mellitus between 1981 and 1982. It was noted that those records could be probative to the claim. However, the Veteran has not responded to the inquiries. The duty to assist is not a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he mayor should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. The Board concludes an examination is not needed in this case because the 

- 6 - 

only evidence indicating the veteran "suffered an event, injury or disease in service" or within a year of service discharge is his own lay statements. Such evidence is insufficient to trigger VA's duty to provide an examination. As discussed below, there is no evidence of a diagnosis of hypertension until several decades postservice, to include service with the ANG, and no evidence linking this condition to active service. The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to section 5103A( d), to provide an appellant with a medical nexus opinion. See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that" 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"). See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that § 3.159(c)(4)(i) is not in conflict with § 5103A(d) and evidence of record "establishing that the veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some casual connection between his disability and his military service"). There is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claim since it could not provide evidence of a past event. 

With regard to increased rating claim, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. Green v. Derwinski, 1 Vet. App. 121 (1991). In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a). 

- 7 - 

The RO provided the Veteran multiple appropriate VA examinations for his right foot throughout the pendency of this appeal, to include in 2003, 2005, and 2008. There is no objective evidence indicating that there has been a material change in the severity of the Veteran's right foot since he was last examined. The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA, which records are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. The 2008 VA examination reports are thorough and supported by VA outpatient treatment records. There is no rule as to how current an examination must be, and the Board concludes the examinations in this case are adequate upon which to base a decision. 

Thus, the Board finds that VA has satisfied the duty to assist the Veteran. In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). VA has satisfied its duties to inform and assist the Veteran at every stage of this case. Therefore, the Board may proceed to consider the merits of the claims. 

Service Connection (Diabetes Mellitus) 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions. Id. 

- 8 - 

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have bad their onset in service. 38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service connection for diabetes mellitus may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a). Here, no legal presumption is applicable here because the earliest evidence of the Veteran's diabetes is 2002, nearly two decades after service. 

A "presumption" also exists under the laws and regulations pertaining to Agent Orange exposure. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e). That is, a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e), which includes diabetes mellitus, type II, will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service. A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f) (West 2002). In this case, this presumption is also inapplicable because the Veteran's service is outside the Vietnam Era. 

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

- 9 - 

The Veteran does not allege he was exposed to Agent Orange or any other herbicide while in the military. Rather, he alleges he was first diagnosed with diabetes mellitus, type II, in 1981 or 1982 while on active duty with the National Guard stationed at Fort Dix, New Jersey. 

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

It appears the Veteran is claiming his diabetes was incurred while on a period of active duty for training (ACDUTRA). To the extent he is alleging that his current conditions are a result of an injury or disease diagnosed and treated during his time in the Army National Guard, however, the Board notes that only "veterans" are entitled to VA compensation under 38 U.S.C.A. § § 1110 and 1131. 

To establish status as a "veteran" based upon a period of active duty for training (ACDUTRA), a claimant must establish that he was disabled from a disease or injury incurred or aggravated in line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). The fact that a claimant has established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or 

- 10 - 

died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a). 

The claimant in this case is a "veteran" based on his active duty service from August 20, 1978 to December 8, 1978; August 4, 1979 to August 18, 1979; May 17, 1980 to August 31, 1980; May 30, 1981 to June 21, 1981; and May 29,1982 to June 12, 1982. Therefore, he is entitled to "veteran" status and the full benefit of VA resources for any compensation claim based on that period of service. However, to the extent any of his claims are not based on those periods of service, but on periods of inactive service, the claims must fail. In order for the appellant to achieve "veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled during active duty for training due to a disease or injury incurred or aggravated in the line of duty or he was disabled from an injury incurred or aggravated during inactive duty training. See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

In this case, the medical records in the claims folder do not indicate any complaints, treatment or diagnosis for diabetes mellitus, type II, until 2002, nearly two decades after separation from the National Guard. The Veteran alleged in his initial complaint that he was diagnosed with diabetes mellitus, type II in 1981 or 1982 while stationed in Ft. Dix, New Jersey. The Veteran in a later statement, however, retracted and indicated he was never treated in New Jersey. The RO attempted to locate such records, to the extent they exist, but to no avail. 

It is unclear when the Veteran was first diagnosed with diabetes mellitus, but the first mention of his condition is within an August 2002 statement by a private treating D.O. indicating the Veteran's feet problems are complicated by the presence of diabetes mellitus. A subsequent February 2003 VA foot examination also indicates the Veteran's diabetes mellitus, noting the condition was first diagnosed in October 2002 and requires oral hypoglycemic agent. 

- 11 - 

There is no medical evidence indicating the Veteran's diabetes mellitus predates 2002 or was diagnosed while the Veteran was on active duty. The Veteran does not allege any other connection between his military service and diabetes mellitus. There is also no medical evidence indicative of any nexus between the Veteran's active military service and his diabetes mellitus. 

The Board has considered the Veteran's statements. In accordance with the recent decision of the United States Court of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331,1337 (2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is credible regardless of the lack of contemporaneous medical evidence. The Veteran's belief, however, that he had diagnosable diabetes-mellitus while still in the military is not competent because the Veteran has not demonstrated he possesses the medical knowledge or training to render a diagnosis. See Rucker, 10 Vet. App. at 74. The Veteran's claim also fails based upon the lack of medical nexus associating any incident of his service to a current disability. The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service. For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology. See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

In other words, even if the Veteran alleged he suffered with diabetes-type symptoms in service and thereafter, no medical professional has ever linked his current type II diabetes mellitus to any remote incident of service. In light of the medical evidence described above, the Board finds that service connection for type II diabetes mellitus is not warranted. Direct service connection requires a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, Hickson, supra. The most probative evidence of record is against such a finding in this case. In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 

- 12 - 

Increased Rating (Right Foot) 

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002). Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities. If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). For a claim for an increased rating, such as the disabilities in this case, the primary concern is the current level of disability. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The Court recently held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). In this case, as well be discussed more thoroughly below, the Board finds the Veteran's disability is described consistently throughout the appellate time frame and, therefore, "staged" ratings are not appropriate here. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

- 13 - 

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. See 38 C.F.R. 
§ 4.45. 

The Veteran, while on active duty in the military, stepped on a nail perforating his right foot through-and-through in June 1981. The Veteran alleges his right foot progressively worsened and now includes pain, stiffness, weakness and painful motion causing an inability to stand for long periods of time. For these reasons, the Veteran believes the current severity of his right foot warrants a rating greater than the 10 percent currently assigned. 

The Veteran's right foot condition is rated under Diagnostic Code 5284 for other foot injuries. A 10 percent rating is assigned where the impairment is manifested by moderate impairment, a 20 percent rating is assigned for moderately severe impairment and a 30 percent rating is warranted for severe impairment. The Board observes that the words "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

- 14 - 

The Veteran underwent numerous VA examinations throughout the pendency of this appeal, to include in February 2003, February 2005, August 2005, May 2008 and, most recently, November 2008. The examination results throughout time are largely equivalent finding objective evidence of mild tenderness and full range of motion of the right ankle and all toes. All examiners indicated no objective evidence confirming the Veteran's other complaints of painful motion, swelling, instability, weakness and edema. As for functional or occupational limitations, the 2008 examiners indicated the Veteran is currently employed as a janitor and although has never had to take time off work because of his right foot, the Veteran complains of taking numerous breaks during the day secondary to pain after prolonged standing. 

The examinations, however, differ in some respects. In February 2005, the VA examiner indicated x-ray confirmation of mild degenerative changes. No other examiner has ever found x-ray evidence of degenerative changes. The most recent examinations conducted in May 2008 and November 2008, in contrast, found x-ray confirmation of mild hallux valgus deformity. The examiners at those times, however, did not indicate the hallux valgus deformity was related to the Veteran's in-service injury or service-connected disability. 

VA outpatient treatment records reflect bilateral foot treatment usually in conjunction with his diabetes. That is, the Veteran receives periodic foot examinations because of his diabetes mellitus, not because of his service-connected right foot disability. Other than temporary abnormalities, such as an ingrown toenail, the VA outpatient treatment records are largely silent as to any ongoing residuals of the Veteran's in-service right foot injury. 

Similarly, the Veteran submitted an August 2002 statement from his private D.O. who indicated foot symptomatology is taken very seriously in light of the Veteran's diabetes mellitus. As to specific manifestations attributable to the in-service injury, the private doctor merely indicates increased pain and decreased sensation at the site of the injury. 

- 15 - 

From this medical evidence, the Board concludes that the Veteran is not entitled to a rating greater than 10 percent. The bulk of the medical evidence indicates the Veteran has full range of motion of his ankle and all his toes and has no objectively confirmed swelling, weakness or instability. The Veteran's residuals are primarily manifested by mild tenderness. Clearly the Veteran's symptoms do not pain a picture of a "moderately severe" right foot condition and, therefore, a rating greater than 10 percent under DC 5284 is simply not warranted. 

The Board notes that the Veteran's functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. As stated above, the 2008 examiners indicated the Veteran has a hard time with prolonged standing and requires frequent breaks at his job as a janitor. The examiners indicated, however, the Veteran's right foot disability has no impact on the Veteran's ability to do daily functional tasks for himself. The Veteran is employed and did not report any missed days due to his right foot disability. The Veteran's functional loss does not warrant a rating greater than 10 percent. 

No higher rating under a different diagnostic code can be applied. The Board notes there is at least some medical evidence indicative of hallux valgus deformity and degenerative changes. It is unclear, however, if the Veteran's right foot hallux valgus deformity is due to the service-connected injury at issue. Even if arguably applicable, however, Diagnostic Code 5280, which rates unilateral hallux valgus deformity, does not provide for a rating greater than 10 percent. 

Similarly, Diagnostic Code 5003 rates degenerative arthritis and, even if arguably applicable, does not provide for a rating greater than 10 percent unless there is x-ray evidence of involvement of 2 or more joints with at least some limitation of motion. In this case, there is one x-ray taken in 2005 indicative of mild degenerative changes of the right foot, but at the time there was no appreciable loss of motion. The Board notes subsequent x-rays taken in 2008 do not indicate any evidence of arthritis. Medical evidence, moreover, consistently indicates the Veteran has normal range of motion of his right ankle and all toes. Even if for the sake of argument the Board were to accept the Veteran has arthritis of the right foot, DC 5003 would not provide for a rating greater than 10 percent in this case. 

- 16 - 

In certain circumstances, a separate disability rating for arthritis may be warranted. That is, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). For example, the VA Office of General Counsel, commenting specifically on knee disabilities, has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997). Similarly, here, if a veteran has a foot disability with manifestations inherently different than the symptomatology of arthritis, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. 

In this case, the Veteran's complaints of painful motion and tenderness are already part of the consideration of his current rating. Therefore, a separate disability rating here would clearly constitute pyramiding. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Again, it is clear from the medical records and the RO's analysis that the Veteran's 10 percent rating is intended to compensate the Veteran's complaints of pain and other alleged functional limitations. See 38 C.F.R. § 4.59. While a 2005 x-ray showed evidence of mild degenerative changes, a separate rating under DC 5003 would clearly be duplicative of the current rating assigned. Therefore, no additional rating is warranted. 

There are other Diagnostic Codes relating to foot disorders that do provide for a rating greater than 10 percent, such as Diagnostic Code 5276 (flatfoot), 5278 (claw foot), and 5283 (malunion or nonunion of the tarsal or metatarsal bones). 

The Veteran's right foot condition is not manifested by flatfoot or clawfoot and therefore DCs 5276 and 5278 are not applicable. Similarly, x-rays do not confirm malunion or nonunion of a tarsal or metatarsal bone and, therefore, DC 5283 is inapplicable. 

- 17 - 

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran. In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's right foot disability. 

ORDER 

Entitlement to service connection for diabetes mellitus, type II, is denied. 

Entitlement to an increased rating greater than 10 percent for residuals of a nail perforation of the right foot is denied. 

MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals 

- 18  




